DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.
Claim 1.  Kang US10267408 discloses a screw actuator (figs.2 and 3) comprising: a nut (30) having an internal helical formation; a screw (20) having an external helical formation and rotatably received within the nut, relative rotational movement of the nut and screw causing axial movement of one of the nut and screw relative to the other of the nut and screw; a lubricant reservoir (542); a lubricant pressurizer (left pressurizer applying pressure on 542 in fig.3) for pressurizing lubricant within the lubricant reservoir; a lubricant receiving chamber (544) formed in the nut; a lubricant supply passage (55) fluidly connecting the lubricant reservoir and the lubricant receiving chamber; a valve (52) for controlling the flow of lubricant between the lubricant reservoir and the lubricant receiving chamber, a lubricant supply piston (53) received in the lubricant receiving chamber.  However, the prior art does not disclose that the screw extends through the lubricant receiving chamber or that the lubricant supply piston can move axially with the screw relative to the nut through the lubricant receiving chamber so as to force lubricant from the lubricant receiving chamber into an interface between the nut and the screw and that the lubricant supply piston is mounted on the external helical formation of the screw, the lubricant supply piston being mounted to the screw with sufficient friction that in response to relative rotational movement of the screw and the nut resulting in relative axial movement of the screw and the nut but such that the lubricant supply piston may rotationally slip on the screw when the lubricant supply piston reaches an axial limit position within the lubricant receiving chamber.
Claims 2-10 depend from claim 1 and are thus similarly overcome the prior art.
Claim 11.  Kang discloses a method of supplying lubricant to a screw actuator (figs. 2 and 3) comprising a nut (30) and a screw (20) rotatably received within the nut, the method comprising: pressurizing lubricant in a lubricant reservoir (542); selectively admitting lubricant from the lubricant reservoir into a lubricant receiving chamber (544) within the nut; and pressing lubricant from the lubricant receiving chamber into an interface (interface between 30 and 20 fed by 56) between the nut and the screw by means of a lubricant supply piston (53).  However, even though the piston is in the lubricant receiving chamber, the prior art does not disclose that the lubricant supply piston is mounted on the screw within the lubricant receiving chamber and which moves axially with the screw through the lubricant receiving chamber in response to relative rotation of the screw and the nut.  
The examiner notes and disagrees with the 2/17/2020 EU Search Report (see copy filed by applicant on 9/28/2020 in this application) which found Kang to read on a method substantially the same as current claim 11.  More particularly, the current examiner disagrees that the prior art mounting of piston 53 “above” the screw 20 is sufficient to reasonably read on applicant’s claim limitation “mounted on the screw”, especially given the additional limitation “and which moves axially with the screw through the lubricant receiving chamber” noting that the prior art piston 53 and screw 20 are in separate chambers.   
Claims 12 -15 depend from claim 1 and thus similarly overcome the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658